DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The current claims correspond to the claims, dated 07/12/2018,  of the parent application 15/294,713 that were rejected in the Office Action mailed 08/09/2018 and subsequently abandoned on 03/06/2019.  The following rejection corresponds to the Office Action mailed 08/09/2018 for application 15/294,713.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AlA the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, claim 1 recites “wherein the one or more of the plurality of sensors measure brightness and color cast of ambient light” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre- AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Paragraph 0056 in the specification recites “In an initial step 401, a plurality of hardware sensors 410a-n may provide data for collection, for example, ambient conditions, rotation or position, or background depth detection...For example, if ambient light conditions are detected to be bright or to have a particular color cast, an illuminating portion 112 may be directed to lower in intensity or to alter its hue...” which may disclose one or more of a plurality of sensors measure brightness or color cast of ambient light. However, the specification does not disclose one or more of a plurality of sensors brightness and color cast of ambient light. If the Applicant believes otherwise, the Applicant is welcome to point out where else in the specification the supports for the limitation as claimed.
Claims 2-10 depending from claim 1 are also rejected for being dependent of the base claim. Regarding claim 11, claim 11 recites “detecting, at one or more of a plurality of sensors, brightness and color cast in ambient lighting” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Paragraph 0056 in the specification recites “In an initial step 401, a plurality of hardware sensors 410a-n may provide data for collection, for example, ambient conditions, rotation or position, or background depth detection...For example, if ambient light conditions are detected to be bright or to have a particular color cast, an illuminating portion 112 may be directed to lower in intensity or to alter its hue...” which may disclose detecting, at one or more of a plurality of sensors, brightness or color cast in ambient lighting. However, the specification does not disclose detecting, at one or more of a plurality of sensors, brightness and color cast in ambient lighting. If the Applicant believes otherwise, the Applicant is welcome to point out where else in the specification the supports for the limitation as claimed.
Claims 12-20 depending from claim 1 are also rejected for being dependent of the base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AlA the applicant regards as the invention.
Claim 1 recites the limitation "the one or more of the plurality of sensors" in line 16. There is insufficient antecedent basis for the limitation “the one or more” in the claim.
Claims 2-10 are also rejected for being dependent of a rejected base claim.
Claim 11 recites the limitation "the one or more sensors" in line 16. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the image capture device" in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claims 13-20 are also rejected for being dependent of a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6, 9, 11-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gantz et al. (US Patent 9,442,346) in views of Owyeung et al. (US 2008/0074380) and Wang et al. (US 2012/0262571).
Regarding claim 1, Gantz teaches A system for providing evenly-scattered adaptable subject lighting for mobile device photography (Figs. 1-4), comprising: a case (200/300/400) comprising at least an enclosure comprising a rigid material configured to enclose and securely fasten a mobile device (100) and further comprising an illuminating portion (235’s) (Figs. 1-4, col. 8, lines 1-56), the illuminating portion (LEDs 235's) being configured to produce light based at least in part on input received from a sensor processing system (col. 8, lines 57-67; col. 12, lines 17-24; col. 21, lines 28-52; col. 22, lines 3-47; cols. 23, 24; col. 25, lines 1-15; the electronic device 100 as a sensor processing system having a light sensor for detecting ambient lighting conditions, sensors of cameras for capture image/video and a sensor for measuring a battery consumption; based on user input and the light sensor’s ambient lighting conditions, the light sources 235’s and in-application light supplements light can be adjusted), the sensor processing system comprising:
a first plurality of programming instructions stored ina memory and operating on a processor of a network-connected computing device (Figs. 1, 14; col. 26, lines 3-30), and configured to direct the operation of the illuminating portion (col. 8, lines 57-67; col. 12, lines 17-24; col. 21, lines 28-52; col. 22, lines 3-47; cols. 23, 24; col. 25, lines 1-15; based on user input and the light sensor’s ambient lighting conditions, the light sources 235’s and in-application light supplements light can be adjusted);
a plurality of sensors (col. 24, lines 4-13, 35-37; col. 22, lines 3-47; the light sensor for detecting ambient lighting conditions and the sensor for measuring a battery consumption; Gantz (col. 28, lines 22-29) also incorporates by reference of U.S. Patent 7,782,610 to Diebel et al. where Diebel teaches “The devices have greater wireless range or capabilities (e.g., 3G broadband wireless) and more numbers of sensors (e.g., touch screen, accelerometer, proximity sensor, and ambient light sensor” in col. 1);
a sensor processor (Fig. 14, CPU 1410);
an image capture device (Fig. 1, col. 7, lines 35-42);
wherein the one or more of the plurality of sensors measure ambient light (col. 24, lines 4-13, 35-37; the light sensor for detecting ambient lighting conditions), and the sensor processor adjusts the illuminating portion to provide evenly-scatter lighting for capturing images of subjects via the image capture device (col. 8, lines 57-67; col. 12, lines 17-24; col. 21, lines 28-52; col. 22, lines 3-47; cols. 23, 24; col. 25, lines 1-15; the light sources 235’s and in-application light supplements light can be adjusted for taking a picture, a video and a live video),
wherein the sensor processor (Figs. 1, 14; col. 26, lines 3-30; CPU 1410) adjusts the illuminating portion (LEDs 235's) to provide evenly-scattered lighting for capturing images of subjects via the imaging capture device (Figs. 12-14; col. 22, lines 3-47; cols. 23, 24; col. 25, lines 1-15; based on user input and the light sensor’s ambient lighting conditions, the light sources 235’s and in-application light supplements light can be adjusted for capturing images/video via front or rear camera);
but fails to teach the one or more of the plurality of sensors measure brightness and color cast of ambient light; adjusts the illuminating portion based on preconfigured thresholds; wherein the one or more of the plurality of sensors are re-polled in a looping fashion by the sensor processor to detect changes in brightness or color cast in ambient lighting; wherein if any changes in brightness or color are detected, the sensor processor automatically adjusts the light output by the illumination portion.
However, in the same field of endeavor Owyeung teaches the one or more of the plurality of sensors measure brightness of ambient light (para. 0056- 0062, 0042; ambient light sensor 188 measuring ambient brightness of ambient light);
 adjusts the illuminating portion based on preconfigured thresholds (Figs. 8, 11, 10, paras. 0042, 0056-0062; adjust a light source's illumination level based on three thresholds for image capturing in an automatic brightness control mode).
 wherein the one or more of the plurality of sensors are re-polled in a looping fashion by the sensor processor to detect changes in brightness or color cast in ambient lighting (Figs. 8, 11, 10, paras. 0042, 0056-0062; in the automatic brightness control mode, ambient light sensor 188 is re-polled/re- monitored by the controller 190 during loops of steps 154, 158, 160, 162, 200-206, 164 and 168 of methods of figures 8 and 11, and then re-loop back to 154 to re-start the loops again and again, for acquiring and checking an ambient brightness measure to detect any changes in ambient brightness, i.e. any changes among the thresholds [steps 202, 208, 214 in fig. 11]; the controller 190 performs the loops in a looping fashion again and again in the automatic brightness control mode);
wherein if any changes in brightness or color are detected, the sensor processor automatically adjusts the light output by the illumination portion (Figs. 8, 11, 10, paras. 0042, 0056-0062; if any changes in ambient brightness are detected by comparing to the thresholds in steps 202/208/214, the controller 190 automatically adjusts the ambient lighting by performing one of steps 204/212/216/218).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AlA) or before the effective filing date of the claimed invention (AIA ) to use the  teachings as taught by Owyeung in Gantz to have adjusts the illuminating portion based on preconfigured thresholds; wherein the one or more of the plurality of sensors are re-polled in a looping fashion by the sensor processor to detect changes in brightness or color cast in ambient lighting; wherein if any changes in brightness or color are detected, the sensor processor automatically adjusts the light output by the illumination portion for allowing dynamically illumination adjustment based on changes of the environment’s ambient light that provides more appropriate illumination improving picture quality of obtained images yielding a predicted result.
Moreover, in the same field of endeavor Wang teaches the one or more of the plurality of sensors measure brightness and color cast of ambient light (Fig. 4; paras. 0094, 0100, 0130, 0126, 0012; the ambient light sensor 240 measuring both ambient light intensity/brightness ALI and ambient light color temperature/cast ALCT of ambient light to adjust light output by an illumination portion 156 to match corresponding characteristics of the ambient light).
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AlA) or before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Wang in the combination of Gantz and Owyeung to have the one or more of the plurality of sensors measure brightness and color cast of ambient light for improving color balance of the emitted light such that better color balance and more natural color of captured images can be obtained yielding a predicted result.
Regarding claim 2, the combination of Gantz, Owyeung and Wang teaches everything as claimed in claim 1. In addition, Gantz teaches further comprising:
a sharing module (CPU 1410; cols. 23, 28; image sharing function);
an external services interface (col. 26, lines 10-31; network interface);
wherein a plurality of network services are connected via the external services interface (cols. 23, 28; social network and email services);
wherein upon one or more images being captured by the image capture device, at least a subset of the one or more images are shared on a network to at least one service of the plurality of network services (Figs. 15, cols. 23, 28; share captured images via social network and email services).
Regarding claim 3, the combination of Gantz, Owyeung and Wang teaches everything as claimed in claim 2. In addition, Gantz teaches wherein the at least one service is a social network (cols. 23, 28; social network service and email service).
Regarding claim 4, the combination of Gantz, Owyeung and Wang teaches everything as claimed in claim 2. In addition, Gantz teaches wherein the at least one service is an email account (cols. 23, 28; social network service and email service).
Regarding claim 5, the combination of Gantz, Owyeung and Wang teaches everything as claimed in claim 2. In addition, Gantz teaches wherein the at least one service is another sensor processing system connected via the network (cols. 6, 23; Facetime to another user’s electronic device via a network).
Regarding claim 6, the combination of Gantz, Owyeung and Wang teaches everything as claimed in claim 2. In addition, Gantz teaches further comprising:
an alert manager (CPU 1410) comprising a second plurality of programming instructions stored in the memory that when executed by the processor of the network-connected computing device, cause
the processor to maintain alerts (figs. 15, 14; display on the user interface multiple alerts to inform/alert the user different options the user can use, i.e. filters, switching cameras, capture button...);
Moreover, Owyeung teaches
wherein the alert manager maintains a plurality of preconfigured thresholds (Fig. 11; three thresholds);
wherein a plurality of associated actions are performed based on a notification that one or more sensors of the plurality of sensors has reached or exceeded at least one threshold of the plurality of preconfigured thresholds (Figs. 11, 10; associated illumination adjustments at steps 204, 212, 216 are performed based on a No notification at steps 202, 208, 214 indicating that ambient lighting sensor 188 has reached or exceeded threshold(s)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AlA) or before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Owyeung in the combination of Gantz, Owyeung and Wang to have wherein the alert manager maintains a plurality of preconfigured thresholds; wherein a plurality of associated actions are performed based on a notification that one or more sensors of the plurality of sensors has reached or exceeded at least one threshold of the plurality of preconfigured thresholds for adjusting the right amount of illumination according to ambient light level such that more appropriate illuminations can be obtained yielding a predicted result.
Regarding claim 9, the combination of Gantz, Owyeung and Wang teaches everything as claimed in claim 1. In addition, Gantz teaches further comprising a battery wherein the battery powers the illuminating portion and the mobile device (col. 1, lines 14-21; col. 8, lines 65-67).
Regarding claim 11, Gantz teaches A method for providing evenly-scattered adaptable subject lighting for mobile device photography (Figs. 1-4), comprising a case (200/300/400) comprising at least an enclosure comprising a rigid material configured to enclose and securely fasten a mobile device (100) and further comprising an illuminating portion (235's), the illuminating portion (235's ) being configured to produce light based at least in part on input received from a sensor processing system (col. 8, lines 57-67; col. 12, lines 17-24; col. 21, lines 28-52; col. 22, lines 3-47; cols. 23, 24; col. 25, lines 1-15; the electronic device 100 as a sensor processing system having a light sensor for detecting ambient lighting conditions, sensors of cameras for capture image/video and a sensor for measuring a battery consumption; based on user input and the light sensor’s ambient lighting conditions, the light sources 235’s and in-application light supplements light can be adjusted), the sensor processing system comprising the steps of:
detecting, at one or more of a plurality of sensors, brightness in ambient lighting (col. 24, lines 4- 13, 35-37; a light sensor for detecting ambient lighting conditions; col. 24, lines 4-13, 35-37; the light sensor for detecting ambient lighting conditions, sensors of cameras for capture image/video and a sensor for measuring a battery consumption; Gantz (col. 28, lines 22-29) also incorporates by reference of U.S. Patent 7,782,610 to Diebel et al. where Diebel teaches “The devices have greater wireless range or capabilities (e.g., 3G broadband wireless) and more numbers of sensors (e.g., touch screen, accelerometer, proximity sensor, and ambient light sensor” in col. 1);
adjusting, at a sensor processor (Fig. 14, CPU 1410), the illuminating portion to provide evenly- scatter lighting (col. 8, lines 57-67; col. 12, lines 17-24; col. 21, lines 28-52; col. 22, lines 3-47; cols. 23, 24; col. 25, lines 1-15; the light sources 235’s and in-application light supplements light can be adjusted for taking a picture, a video and a live video);
but fails to teach
detecting, at one or more of a plurality of sensors, brightness and color cast in ambient lighting;
adjusting the illuminating portion based on a plurality of preconfigured thresholds;
re-polling, at the one or more of a plurality of sensors, in a looping fashion, by the sensor processor, to detect changes in brightness or color cast in ambient lighting;
wherein if any changes in brightness or color cast are detected, the sensor processor automatically adjusts the light output by the illumination portion.
However, in the same field of endeavor Owyeung teaches
detecting, at one or more of a plurality of sensors, brightness in ambient lighting (para. 0056- 0062, 0042; detecting at ambient light sensor 188 ambient brightness of ambient light);
adjusting the illuminating portion based on a plurality of preconfigured thresholds (Figs. 8, 11, 10, paras. 0042, 0056-0062; adjust a light source's illumination level based on three thresholds for image capturing in an automatic brightness control mode).
re-polling, at the one or more of a plurality of sensors, in a looping fashion, by the sensor processor, to detect changes in brightness or color cast in ambient lighting (Figs. 8, 11, 10, paras. 0042, 0056-0062; in the automatic brightness control mode, ambient light sensor 188 is re-polled/re- monitored by the controller 190 during loops of steps 154, 158, 160, 162, 200-206, 164 and 168 of methods of figures 8 and 11, and then re-loop back to 154 to re-start the loops again and again, for acquiring and checking an ambient brightness measure to detect any changes in ambient brightness, i.e. any changes among the thresholds [steps 202, 208, 214 in fig. 11]; the controller 190 performs the loops in a looping fashion again and again in the automatic brightness control mode);
wherein if any changes in brightness or color cast are detected, the sensor processor automatically adjusts the light output by the illumination portion (Figs. 8, 11, 10, paras. 0042, 0056- 0062; if any changes in ambient brightness are detected by comparing to the thresholds in steps 202/208/214, the controller 190 automatically adjusts the ambient lighting by performing one of steps 204/212/216/218).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AlA) or before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Owyeung in Gantz to have detecting, at one or more of a plurality of sensors, brightness in ambient lighting; adjusting the illuminating portion based on a plurality of preconfigured thresholds; re-polling, at the one or more of a plurality of sensors, in a looping fashion, by the sensor processor, to detect changes in brightness or color cast in ambient lighting; wherein if any changes in brightness or color cast are detected, the sensor processor automatically adjusts the light output by the illumination portion for allowing dynamically illumination adjustment based on changes of the environment’s ambient light that provides more appropriate illumination improving picture quality of obtained images yielding a predicted result.
Moreover, in the same field of endeavor Wang teaches
detecting, at one or more of a plurality of sensors, brightness and color cast in ambient lighting (Fig. 4; paras. 0094, 0100, 0130, 0126, 0012; detecting at the ambient light sensor 240 both ambient light intensity/brightness ALI and ambient light color temperature/cast ALCT of ambient light to adjust light output by an illumination portion 156 to match corresponding characteristics of the ambient light).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AlA) or before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Wang in the combination of Gantz and Owyeung to have detecting, at one or more of a plurality of sensors, brightness and color cast in ambient lighting for improving color balance of the emitted light such that better color balance and more natural color of captured images can be obtained yielding a predicted result.
Regarding claim 12, the combination of Gantz, Owyeung and Wang teaches everything as claimed in claim 11. In addition, Gantz teaches further comprising the steps of:
connecting, at an external services interface (col. 26, lines 10-31; network interface), a plurality of network services (cols. 23, 28; connect to social network and email services via the network interface);
upon one or more images being captured by the image capture device, sharing, at a sharing module (CPU 1410), at least a subset of the one or more images, on a network to at least one service of the plurality of network services (Figs. 15, cols. 23, 28; share captured images via social network and email services).
Regarding claim 13, the combination of Gantz, Owyeung and Wang teaches everything as claimed in claim 12. In addition, Gantz teaches wherein the at least one service is a social network (cols. 23, 28; social network service and email service).
Regarding claim 14, the combination of Gantz, Owyeung and Wang teaches everything as claimed in claim 12. In addition, Gantz teaches wherein the at least one service is an email account (cols. 23, 28; social network service and email service).
Regarding claim 15, the combination of Gantz, Owyeung and Wang teaches everything as claimed in claim 12. In addition, Gantz teaches wherein the at least one service is another sensor processing system connected via the network (cols. 6, 23; Facetime to another user’s electronic device via a network).
Regarding claim 16, the combination of Gantz, Owyeung and Wang teaches everything as claimed in claim 12. In addition, Gantz teaches further comprising the steps of:
maintaining, at an alert manager (CPU 1410), alerts (figs. 15, 14; display on the user interface multiple alerts to inform/alert the user different options the user can use, i.e. filters, switching cameras, capture button...);
Moreover, Owyeung teaches
maintaining the plurality of preconfigured thresholds (Fig. 11; three thresholds);
performing a plurality of associated actions based on a notification that one or more sensors of the plurality of sensors have reached or exceeded at least one threshold of the plurality of preconfigured thresholds (Figs. 11, 10; associated illumination adjustments at steps 204, 212, 216 are performed based on a No notification at steps 202, 208, 214 indicating that ambient lighting sensor 188 has reached or exceeded threshold(s)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AlA) or before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Owyeung in the combination of Gantz, Owyeung and Wang to have maintaining the plurality of preconfigured thresholds; performing a plurality of associated actions based ona notification that one or more sensors of the plurality of sensors have reached or exceeded at least one threshold of the plurality of preconfigured thresholds for adjusting the right amount of illumination according to ambient light level such that more appropriate illuminations can be obtained yielding a predicted result.
Regarding claim 19, the combination of Gantz, Owyeung and Wang teaches everything as claimed in claim 11. In addition, Gantz teaches further comprising a battery wherein the battery powers the illuminating portion and the mobile device (col. 1, lines 14-21; col. 8, lines 65-67).
Claims 7, 8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gantz et al. (US Patent 9,442,346) in views of Owyeung et al. (US 2008/0074380) and Wang et al. (US 2012/0262571) as applied to claim 6 or 16 above and further in view of Nakamura (US 2007/0115363).
Regarding claim 7, the combination of Gantz, Owyeung and Wang teaches everything as claimed in claim 6. In addition, Gantz teaches further comprising a recognition module (CPU 1410) comprising a third plurality of programming instructions stored in the memory that when executed by the processor of the network-connected computing device, cause the processor to recognize in the one or more images (col. 23, lines 13-25; recognize user’s face in captured images),
but fails to explicitly teach
recognize a plurality of patterns in the one or more images.
However, in the same field of endeavor Nakamura teaches
recognize a plurality of patterns in the one or more images (paras. 0042, 0032-0034; recognize facial patterns in an image).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AlA) or before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Nakamura in the combination of Gantz, Owyeung and Wang to have recognize a plurality of patterns in the one or more images for providing a particular face recognition method using recognized patterns such that recognizing the user’s face is possible yielding a predicted result.
Regarding claim 8, the combination of Gantz, Owyeung, Wang and Nakamura teaches everything as claimed in claim 7. In addition, Nakamura teaches wherein the plurality of patterns are associated to facial features within the one or more images (paras. 0042, 0032-0034; the facial patterns are facial features within the image).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AlA) or before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Nakamura in the combination of Gantz, Owyeung, Wang and Nakamura to have wherein the plurality of patterns are associated to facial features within the one or more images for making the face recognition possible by using the method identifying facial features within the image yielding a predicted result.
Regarding claim 17, the combination of Gantz, Owyeung and Wang teaches everything as claimed in claim 16. In addition, Gantz teaches further comprising the step of configuring, at a recognition module (CPU 1410), and ability to recognize in the one or more images (col. 23, lines 13-25; recognize user’s face in captured images),
but fails to explicitly teach
recognize a plurality of patterns in the one or more images.
However, in the same field of endeavor Nakamura teaches
recognize a plurality of patterns in the one or more images (paras. 0042, 0032-0034; recognize facial patterns in an image).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AlA) or before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Nakamura in the combination of Gantz, Owyeung and Wang to have recognize a plurality of patterns in the one or more images for providing a particular face recognition method using recognized patterns such that recognizing the user’s face is possible yielding a predicted result.
Regarding claim 18, the combination of Gantz, Owyeung, Wang and Nakamura teaches everything as claimed in claim 17. In addition, Nakamura teaches wherein the plurality of patterns are
associated to facial features within the one or more images (paras. 0042, 0032-0034; the facial patterns are facial features within the image).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AlA) or before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Nakamura in the combination of Gantz, Owyeung, Wang and Nakamura to have wherein the plurality of patterns are associated to facial features within the one or more images for making the face recognition possible by using the method identifying facial features within the image yielding a predicted result.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gantz et al. (US Patent 9,442,346) in views of Owyeung et al. (US 2008/0074380) and Wang et al. (US 2012/0262571) as applied to claim 1 or 11 above and further in view of Shelton (US 2017/0230263 ).
Regarding claim 10, the combination of Gantz, Owyeung and Wang teaches everything as claimed in claim 1, but fails to teach
wherein a subset of the plurality of sensors are system resource sensors to provide measurements selected from the group consisting of temperature, memory usage, battery level and network transmission rates.
However, in the same field of endeavor Shelton teaches
wherein a subset of the plurality of sensors are system resource sensors to provide measurements selected from the group consisting of temperature, memory usage, battery level and network transmission rates (paras. 0039, 0015; the one or more sensors may monitor temperature, current consumption, battery charge, bandwidth usage, memory usage, CPU usage, etc).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AlA) or before the effective filing date of the claimed invention (AIA ) to use the
teachings as taught by Sham in the combination of Gantz, Owyeung and Wang to have wherein a subset of the plurality of sensors are system resource sensors to provide measurements selected from the group consisting of temperature, memory usage, battery level and network transmission rates for monitoring a variety of different aspects and performances of the device so that better resource distribution and management can be obtained yielding a predicted result.
Regarding claim 20, the combination of Gantz, Owyeung and Wang teaches everything as claimed in claim 11, but fails to teach
wherein a subset of the plurality of sensors are system resource sensors to provide measurements selected from the group consisting of temperature, memory usage, battery level and network transmission rates.
However, in the same field of endeavor Shelton teaches
wherein a subset of the plurality of sensors are system resource sensors to provide measurements selected from the group consisting of temperature, memory usage, battery level and network transmission rates (paras. 0039, 0015; the one or more sensors may monitor temperature, current consumption, battery charge, bandwidth usage, memory usage, CPU usage, etc).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AlA) or before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Sham in the combination of Gantz, Owyeung and Wang to have wherein a subset of the plurality of sensors are system resource sensors to provide measurements selected from the group consisting of temperature, memory usage, battery level and network transmission rates for monitoring a variety of different aspects and performances of the device so that better resource distribution and management can be obtained yielding a predicted result.
Conclusion
This is a continuation of applicant's earlier Application No. 15/294,713.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118. The examiner can normally be reached 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
July 5, 2022